MSB FINANCIAL CORP. RELEASES FIRST QUARTER EARNINGS Millington, New Jersey, April 29, 2016– MSB Financial Corp. (NASDAQ: MSBF) (the “Company”) parent company of Millington Bank, reported today the results of its operations for the three months ended March 31, 2016. The Company reported net income of $159,000 for the three months ended March 31, 2016, compared to net income of $216,000 for the three months ended March 31, 2015. Net income per diluted common share was $0.03 for the three months ended March 31, 2016 and $0.04 for the three months ended March 31, 2015. The results of operations for the three months ended March 31, 2015 reflect the results of operations of MSB Financial Corp., a federal corporation which was the predecessor company to the Company. Total assets were $380.1 million at March 31, 2016, compared to $375.7 million at December 31, 2015, an increase of $4.4 million or 1.2%. During 2016, the Company experienced growth of $8.4 million or 3.2%, in loans receivable, net. Commercial and multi-family real estate loans continued to have the most growth during the first three months of 2016 as the Company continues to diversify its loan portfolio. The following table summarizes loan balances and composition at March 31, 2016 and December 31, 2015: At At March 31, December 31, (In thousands) Residential mortgage: One-to-four family $ 55.9 % $ 57.1 % Home equity Total residential mortgage Commercial and multi-family real estate Construction Commercial and industrial Total commercial loans Consumer loans Total loans receivable 100.0 % 100.0 % Less: Loans in process Deferred loan fees Allowance Total loans receivable, net $ $ Total deposits at March 31, 2016 were $276.8 million compared with $262.6 million at December 31, 2015.Overall, deposits increased by $14.2 million, or 5.4% with most of the growth occurring in interest demand deposits of $8.0 million or 19.1%. Noninterest demand deposits also increased $5.0 million, or 17.6%. Most of the growth in these two categories was attributable to developing stronger relationships with our commercial and small business customers. The following table summarizes deposit balances and composition at March 31, 2016 and December 31, 2015: At At (Dollars in thousands) March 31, 2016 December 31, 2015 Noninterest demand $ 11.97 % $ 10.73 % Interest demand Savings Money Market Total demand deposits Certificates of Deposit Total Deposits $ 100.00 % $ 100.00 % “We are pleased with the progress we have made during the first quarter of 2016”, stated Michael A. Shriner, President and Chief Executive Officer.“Much of our staff has been focused on our core system conversion, which will occur in May 2016, as well as normal activities.The investment in our infrastructure will position us well for the years ahead and we are looking forward to our transition.The organization remains committed to continue to enhance and strengthen its defenses specifically as they relate to mitigating the ever increasing risk of cybersecurity.” Mr. Shriner added, “So far in 2016, our efforts have resulted in the positive growth and diversification of the organization’s deposit portfolio as well as its loan portfolio.We are encouraged that this ongoing strategy has provided a favorable expansion of the company’s net interest margin.” Forward Looking Statement Disclaimer The foregoing release may contain forward-looking statements concerning the financial condition, results of operations and business of the Company. We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements. Factors that may cause actual results to differ from those contemplated include our continued ability to grow the loan portfolio, the successful conversion of our core system and our continued ability to manage cybersecurity risks. Contact: Michael A. Shriner, President & CEO (908) 647-4000 mshriner@millingtonbank.com MSB FINANCIAL CORP (In Thousands, except for per share amount) (Unaudited) (Unaudited) Statement of Financial Condition Data: 03/31/2016 03/31/2015 Total assets Cash and cash equivalents Loans receivable, net Securities held to maturity Deposits Federal Home Loan Bank advances Total stockholders' equity Stock Information: Number of shares of common stock outstanding Book value per share of common stock Closing market price Summary of Operations: (Unaudited) For the three months ended March 31, (In Thousands, except for per share amounts) Total interest income $ $ Total interest expense Net interest income Provision (credit) for loan losses ) Net interest income after provision (credit) for loan losses Non-interest income Non-interest expense Income before taxes Income tax expense 76 Net income $ $ Net income per common share - basic $ $ Net income per common share - diluted $ $ Weighted average number of shares - basic Weighted average number of shares - diluted Performance Ratios: Return on average assets annualized % % Return on average common equity annualized % % Net interest margin % % Efficiency ratio % % Operating expenses / average assets annualized % % For the three months ended 03/31/16 03/31/15 Average Balance Sheet (In Thousands) Average Balance Interest Income/ Expense Yield Average Balance Interest Income/ Expense Yield Interest-earning assets: Loans Receivable $ $ % $ $ % Securities held to maturity Other interest-earning assets 29 22 Total interest-earning assets Allowance for Loan Loss ) ) Non-interest-earning assets Total non-interest-earning assets Total Assets $ $ Interest-bearing liabilities: NOW & Money Market $ $
